Citation Nr: 1513422	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-21 237	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for Ehler's-Danlos Syndrome (EDS) with fibromyalgia, rated as 20 percent prior to June 29, 2009 and 40 percent thereafter.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to February 1994.

These matters come before the Board of Veterans' Appeals (the Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued a 20 percent rating for EDS and granted service connection for PTSD, rated as 50 percent disabling.  The Veteran filed a timely Notice of Disagreement (NOD) in November 2010.  

A June 2011 rating decision increased the Veteran's PTSD evaluation to 70 percent, effective March 11, 2011, and increased her EDS rating to 40 percent, effective March 11, 2011.  Subsequently, a July 2011 rating decision revised the effective dates for the 70 percent and 40 percent ratings, to June 29, 2009.  

In a June 2011 rating decision, the RO also denied a claim for a temporary total rating for PTSD and EDS.  Although the Veteran initiated an appeal of that claim, she did not perfect that appeal by submitting a VA Form 9 or its equivalent.  Thus, the matter is not presently before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure the Board has a complete record on which to base its decision.

In an October 2014 statement, the Veteran's representative requested that she be afforded new VA examinations to assess the current severity of her service-connected disabilities, as the prior examinations were more than two years old.  The Veteran was last afforded VA examinations for the claimed disabilities in March 2011.  Additionally, the Board notes that VA medical records indicate the Veteran's physical and psychological symptoms had worsened.  See October 2011 VA medical record, indicating the Veteran could no longer perform her job.  Moreover, with respect to her EDS claim, the Board notes that VA treatment records show a potential change in diagnosis from fibromyalgia to a polyarthralgia of unknown etiology with symptoms that were possibly consistent with spondyloarthropathy.  See October 2011 VA medical record.

Given the aforementioned facts, and the passage of time since the Veteran's last examinations, the Board finds that the Veteran must be afforded new examinations.  The Veteran is entitled to a new VA examination where there is evidence that the current rating may be incorrect.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that in a March 2012 statement, the Veteran indicated that she wished to not be considered for a TDIU and instead sought a 100 percent rating for her PTSD.  However, in contemporaneous medical records the Veteran reported she was no longer able to work due to her PTSD and EDS.  See October 2011 and March 2012 VA medical records.  The issue of a TDIU has therefore been raised and is before the Board.  This aspect of the claim must be developed.

Lastly, the Board notes that the Supplemental Statement of the Case (SSOC) issued to the Veteran in August 2014 was factually incorrect, in that it did not account for the June 2011 Statement of the Case and rating decision that provided the Veteran with a 70 percent rating for PTSD and a 40 percent rating for EDS, effective June 29, 2009.  After the foregoing development is completed, the Veteran should be provided with a factually correct SSOC.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide her with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that she supply the requisite information.

2.  Obtain any outstanding VA treatment records relating to the Veteran's service-connected disabilities and associate them with the claims file.

3.  When the above actions have been accomplished, to the extent possible, afford the Veteran examinations by appropriate clinicians to determine the current symptoms and severity of her PTSD and EDS.  The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  

As to the Veteran's EDS, the examiner should provide a current diagnosis, and a complete description of all symptoms reported by the Veteran.  The examiner is asked to comment on the October 2011 CAPRI record, indicating a potential change in diagnosis.

With respect to PTSD, a multi-axial diagnosis and a Global Assessment of Functioning (GAF) score must be assigned and explained in terms of overall social and occupational impairment.  Any indicated studies or diagnostic tests should be performed.

The examiner should also provide information concerning the functional impairment resulting from the service-connected PTSD and EDS as they may affect the Veteran's ability to function and perform tasks in a work setting.

4.  Conduct any other development deemed necessary for the adjudication of the TDIU claim.

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




